                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

DONNA EVERHART, et al.,

              Plaintiffs,
v.                                                               No. CV 17-1134 RB/CG

STATE OF NEW MEXICO, et al.,

              Defendants.

               ORDER GRANTING UNOPPOSED MOTION TO EXTEND

       THIS MATTER is before the Court on Plaintiffs’ Motion for Extension of Time for

Plaintiffs’ Request for Production Responses (the “Motion”), (Doc. 125), filed September

18, 2019. In the Motion, Plaintiffs explain they are working diligently to satisfy

Defendants’ Requests for Production, the subject of Defendants’ Motion to Compel,

(Doc. 120).

       IT IS THEREFORE ORDERED, after reviewing the Motion and noting it is

unopposed, that Plaintiffs’ Motion for Extension of Time for Plaintiffs’ Request for

Production Responses, (Doc. 125), shall be GRANTED. Plaintiffs shall have until

October 4, 2019 to respond to Defendants’ requests for production.

       IT IS FURTHER ORDERED that Defendants shall submit a Status Report no

later than October 11, 2019, notifying the Court of Plaintiffs’ compliance with their

requests for production and identifying whether any discovery requests identified in their

Motion to Compel remain outstanding.

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
